Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S NOTE
The Examiner acknowledges the amendments made in the claims to address the 112(f) interpretation of the generic place holder term “a control unit”, which has resulted in the rejection of 112(b) indefiniteness for failing to recite a structure associated with the control unit in the specification. The Applicant has replaced the generic place holder term with “a control circuit”, which the Examiner believes, does not invoke 112(f) interpretation because of the inherent structure associated with the term “circuit” and therefore withdraws the 112(b) indefiniteness rejection. On the other hand, since the Applicant is silent about the other generic place holder term “an inertia measurement unit”, for which the Examiner has invoked 112(f) interpretation without rejection by 112(b) indefiniteness because of structural description in the original specification, the Examiner issues the Notice of Allowance with the 112(f) invocation.
The Examiner acknowledges the amended specification with the term “a control unit” replaced by “a control circuit”, however, it has created a new issue with the drawing, where Fig. 1B still shows a control unit with reference numeral 105. An amended drawing of Fig. 1B with reference numeral 105 showing “a control circuit” is required. 

Allowable Subject Matter
Claims 1-4, 6-12, 14-15 are allowed.

Claim 1 discloses an unmanned aerial vehicle comprising: a camera, a flying mechanism, a wireless transceiver; an inertial measuring unit to determine flying altitude and flying angle; a control circuit to control the flying altitude and angle in accordance to the signal received from the transceiver and the inertial measuring unit and controls the camera to photograph panoramic images recorded along with the altitude and angle; an overlapped region of the two photographed pictures according to the flying altitude and the flying angle is determined for generating a panoramic picture, wherein the camera captures a first picture at a first time and a second picture at a second time and the stitching process comprises: obtaining a camera's focal length matrix according to the focal length of the camera; recording  the flying altitude and the flying angle at the first time; calculating a first rotation matrix according to a sensor fusion algorithm and the flying altitude and the flying angle recorded at the first time; recording  the flying altitude and the flying angle at the second time; calculating a second rotation matrix according to a sensor fusion algorithm and the flying altitude and the flying angle recorded at the second time; detecting a displacement of a center of a lens of the digital camera and obtaining a camera displacement matrix; calculating a homograph matrix using the camera's focal length matrix, the displacement matrix, the first and the second rotation matrices; and obtaining image coordinates in the first photographed picture by substituting image coordinates of the second photographed picture according to the homograph matrix. 
The reference of Wang et al. (US PGPub 2016/019808 A1) teaches an UAV with a camera, flying means, various sensors, wherein the system is capable of capturing photographs along with flying altitude and angle in order to generate a stitched panoramic image. Although, Wang et al. teach capturing overlapping images based on the instruction signal of Rinner et al. (US PGPub 2012/0050525 A1) teach a system in the same field of endeavor where it teaches an IMU (Inertial Measurement Unit) and also teaches recording of the altitude and angle of the UAV of each of the photographed image for generating the panoramic image. However, neither Wang et al. nor Rinner et al. teach the detailed process of stitching of two images obtained at two different times by obtaining camera focal matrix and two rotational matrices corresponding to two different times, a camera displacement matrix obtained from displacement of the camera lens center point, and determining a homograph matrix from camera displacement matrix and two rotational matrices and substitute coordinate points from second image to the first image according to the homograph matrix. Although the reference of Liu (WO 2015/096806 A1), in the field of UAV panoramic image generation, teaches focal length matrix and rotational matrix, but it fails to teach the generation of homograph matrix from focal matrix and two rotational matrices and substitution of one image coordinates to the other using the generated homograph matrix. As a result Wang et al. alone or in combination with Rinner et al. and Liu fail(s) to teach all the elements of the independent claim 1 and therefore stands allowable. For the same reason as mentioned above, the independent claim 8, which is a method claim of the corresponding device claim 1, stand allowable. Rest of the claims are directly or indirectly dependent on the independent claims and therefore stand allowable.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue 

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAINUL HASAN whose telephone number is (571)272-0422.  The examiner can normally be reached on MON-FRI: 10AM-6PM, Alternate FRIDAYS, EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, JAY PATEL can be reached on (571)272-2988.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/Mainul Hasan/
Primary Examiner, Art Unit 2485